Citation Nr: 0323791	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  98-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right ankle disorder, 
to include as secondary to the veteran's service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney At Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1992.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In a September 1999 decision, the Board denied 
entitlement to service connection for a right ankle disorder 
on both direct and secondary bases.  The veteran appealed the 
denial of this claim to the United States Court of Appeals 
for Veterans Claims (Court).  In an April 2001 order, the 
Court vacated and remanded the Board's decision for further 
development.  

In a May 2002 decision, the Board again denied service 
connection for a right ankle disorder.  A January 2003 Court 
order vacated and remanded the Board's May 2002 decision for 
further development finding that the veteran was provided 
inadequate notice under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (VCAA).  

As noted in the May 2002 Board decision, the veteran raised 
the issues of entitlement to service connection for 
hemorrhoids and entitlement to increased evaluations for 
tinnitus and a low back disorder.  These issues, however, 
remain undeveloped and uncertified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action.


REMAND

The Court approved January 2003 Joint Motion to Remand and 
Stay Proceedings notes that VA failed to satisfy that portion 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), which requires VA 
to inform the claimant what evidence will be provided by VA 
and what evidence is to be provided by the claimant.  After a 
preliminary review of the record on appeal, the Board notes 
that while the veteran has been generally notified of the 
provisions of VCAA, he has not been notified as to what 
specific evidence was to be provided by VA and what specific 
evidence he is to provide for his claim as is required under 
the VCAA.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  Hence, further development is 
required. 

Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA, 
and its implementing regulations, are 
completed as to the issue on appeal.  In 
particular, the RO must ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
as well as the implementing regulations, 
are fully complied with and satisfied.  
This includes specifically notifying the 
appellant in writing of the information 
and evidence necessary to substantiate 
the claim, notice of what evidence, if 
any, must be obtained by him, and notice 
of what evidence, if any, will be 
obtained by VA on his behalf.  The 
particular evidence that VA will secure, 
and that the veteran must secure, must be 
discussed.  See Charles, 16 Vet. App. at 
373-75; Quartuccio, 16 Vet. App at 186-
87.

2.  If the veteran replies to any notice 
provided by the RO, the RO should attempt 
to secure from any identified source 
records that have yet to be associated 
with the claims file.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts, the RO is 
unable to secure any evidence, it must 
notify the veteran and (a) identify the 
specific records that it is unable to 
obtain; (b) briefly explain the efforts 
it has made to obtain that evidence; and 
(c) describe any further action will take 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

3.  Thereafter, the RO should undertake 
any further development deemed necessary 
and readjudicate the appellant's claim.  
If the determination remains unfavorable 
to the veteran, he and his representative 
must be furnished an appropriate 
supplemental statement of the case and 
given an opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to accord the veteran 
due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




